 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 442-4022
 5
                         IN THE UNITED STATES DISTRICT COURT
 6
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8                                              )
     UNITED STATES OF AMERICA,                  )   Case No.: 2:18-cr-00077-TLN
 9                                              )
                  Plaintiff,                    )   STIPULATION AND ORDER TO HAVE
10                                              )   THE CLERK RETURN DEFENDANT’S
           vs.                                  )   PASSPORT
11                                              )
                                                )
12   ALEX GOLDMAN,                              )
                  Defendant.                    )
13                                              )
14
15         IT IS HEREBY STIPULATED BY AND AMONG ALL PARTIES that the

16   passport of Defendant, Alex Goldman, may be returned to him. Mr. Goldman’s case is

17   closed. Assistant United States Attorney, Rosanne Rust, and Defendant’s attorney,

18   Thomas A. Johnson, both agree to this stipulation.

19
20   IT IS SO STIPULATED.

21
     DATED: February 5, 2019                         By:    /s/ Thomas A. Johnson
22                                                          THOMAS A. JOHNSON
                                                            Attorney for Anthony Joachim
23
24   DATED: February 5, 2019
25                                                    By:   /s/ Rosanne Rust
                                                            ROSANNE RUST
26                                                          Assistant United States Attorney
27
28

                                                                                               1
 1                                         ORDER
 2
 3         IT IS HEREBY ORDERED that the Clerk of the District Court return Alex
 4   Goldman’s passport to him and may be picked up by his attorney of record, Thomas A.
 5   Johnson, or an employee with the Law Office of Thomas A. Johnson.
 6
     Dated: February 6, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                           2
